The Court orders that a special panel shall be convened pursuant to MCR 7.215(H) to resolve the conflict between the second Court of Appeals decision in this case and a prior decision reported as Crego v Coleman, 201 Mich App 443 (1993).
The Court further orders that the second opinion in this case released November 14, 1997, is hereby vacated.
The appellant may file a supplemental brief within 28 days of the clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.